             Case 18-10601-MFW         Doc 3062      Filed 10/29/20     Page 1 of 15




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

THE WEINSTEIN COMPANY                                Case No. 18-10601 (MFW)
HOLDINGS, LLC., et al.,
                                                     (Jointly Administered)
                           Debtors.                  Hearing Date: November 5, 2020 at 2:00 p.m.

                                                     Objection Deadline:
                                                     October 29, 2020 at 4:00 p.m.

                                                     Re: Docket Nos. 2995, 3031


  UNITED STATES TRUSTEE’S OBJECTION TO THE JOINT MOTION OF THE
  DEBTORS AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    FOR AN ORDER APPROVING THE ADEQUACY OF THE DISCLOSURE
    STATEMENT AND SOLICITATION PROCEDURES (DOCKET NO. 3031)
                      ________________________


         Andrew R. Vara, United States Trustee for Region 3, through his undersigned

counsel, hereby objects to the joint motion filed by the Debtors and the Official Committee

of Unsecured Creditors requesting approval of the parties’ amended joint disclosure

statement and of related solicitation procedures (Docket No. 3031).

  I.      Introduction

         The Debtors and the Official Committee of Unsecured Creditors, after a years’-long

process, have filed a proposed second amended joint plan and related disclosure statement,

and requested approval from this Court of their related solicitation procedures. Under the

proposed plan, there are two classes of creditors entitled to vote: Class 4 (made up of

creditors holding “Sexual Misconduct Claims”) and Class 5 (made up of creditors holding

general unsecured claims). Sexual Misconduct Claims will be channeled to the “Sexual

Misconduct Claims Fund,” while general unsecured creditors’ claims will be satisfied, if at
                 Case 18-10601-MFW            Doc 3062        Filed 10/29/20        Page 2 of 15




all, from a “Liquidation Trust.” The Debtors have no ongoing operations and have not for

some time: this is a liquidation. Holders of Sexual Misconduct Claims can opt in to a release

of Harvey Weinstein, but cannot opt out of any of the other almost unlimited plan releases.

General unsecured claimants will receive “an approximately 2% recovery,” and cannot opt

out of the plan’s releases. The Debtors are released parties, with the plan treatment “in full

and final . . . discharge” of claims against them (and a whole host of others). The disclosure

statement cannot be approved because it describes a plan, parts of which are patently

unconfirmable. The proposed plan is non-consensual. It provides an impermissible discharge

of a liquidating debtor and impermissible exculpations. Holders of claims and interests

cannot opt out (either through the ballots or by filing a confirmation objection) of releases of

a huge swath of non-Debtor third parties that have no apparent connection to the Debtors’

cases. The proposed plan is patently unconfirmable. The disclosure statement and the

solicitation procedures should not be approved.

    II.        Jurisdiction and Venue

          1.       This Court has jurisdiction to hear this Objection.

          2.       Under 28 U.S.C. § 586, the U.S. Trustee is charged with the administrative

oversight of cases commenced under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). This duty is part of the U.S. Trustee’s overarching responsibility to

enforce the bankruptcy laws as written by Congress and interpreted by the courts. 1

          3.       The U.S. Trustee has standing to be heard with regard to this Objection under

11 U.S.C. § 307.


1
 See United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d
Cir. 1994) (noting that U.S. Trustee has “public interest standing” under 11 U.S.C. § 307, which goes beyond
mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir.
1990) (describing the U.S. Trustee as a “watchdog”).

                                                         2
               Case 18-10601-MFW         Doc 3062      Filed 10/29/20     Page 3 of 15




 III.        Factual Background

        4.       On March 19, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with this Court for relief under chapter 11 of the Bankruptcy Code. The

Debtors are not operating.

        5.       On March 28, 2018, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed the Official Committee of Unsecured Creditors (the

“Committee”).

        6.       On March 20, 2018, the Debtors filed a motion seeking approval to sell

substantially all of their assets to Spyglass Media Group, LLC (f/k/a Lantern Entertainment

LLC, “Spyglass”) unless another party came forward with a higher or better offer. On May 8,

2018, the Court granted the Debtors’ sale motion, and on May 9, 2018, the Court entered an

order approving the sale of substantially all the Debtors’ assets (the “Sale”) to Spyglass.

        7.       On June 27, 2018, the Debtors, the Committee, and Spyglass filed a motion to

amend the Spyglass asset purchase agreement to reduce the purchase price. To resolve the

Committee’s objections to that motion, the Debtors agreed that the Committee would take the

lead role in drafting and proposing a plan and that the Debtors’ board of directors would be

reconstituted with its members chosen by the Committee.

        8.       On December 5, 2018, the Debtors filed a motion to set a general bar date for

the case. The proposed bar date did not encompass tort claims, including the now-named

Sexual Misconduct Claims. On December 27, 2018, the Court entered an order that set

February 15, 2019 as the general bar date.

        9.       On June 30, 2020, the Debtors filed a motion to set a bar date for parties in

interest to file tort claims, including “Sexual Misconduct Claims.” On September 9, 2020, the



                                                   3
                 Case 18-10601-MFW              Doc 3062        Filed 10/29/20        Page 4 of 15




Court entered an order granting the tort claims bar date motion as amended, and set October

31, 2020 as the tort claims bar date.

           10.      On October 1, 2020, the Debtors and the Committee filed their second

amended joint plan (Docket No. 2994) and second amended joint disclosure statement

(Docket No. 2995)(respectively the “Disclosure Statement” and the “Plan”). The Plan

proposes to channel all tort claims to a trust funded by insurance proceeds set up like an

asbestos channeling trust under §524(g) with an accompanying permanent injunction and

related, mandatory, releases.2 General unsecured claims are channeled to a liquidation trust

coupled with mandatory releases.

           11.      On October 15, 2020, the Debtors filed a motion to approve the Disclosure

Statement as containing adequate information and to approve solicitation procedures (Docket

No. 3031).

    IV.      Law and Argument

           12.      A disclosure statement, and the full and honest disclosure it should contain

under section 1125, is crucial to the effective functioning of the federal bankruptcy system. 3

Section 1125 requires disclosure of adequate information, and is designed to help creditors

negotiate with debtors over plan terms. 4 The Bankruptcy Code defines adequate information

as “[i]nformation of a kind, and in sufficient detail . . . that would enable such a hypothetical

reasonable investor of the relevant class to make an informed judgment about the plan . . . ” 5


2
 The Debtors allege that section 105 permits this Court to graft asbestos trust procedures onto a case with a
known universe of claims and no future claims implications. The U.S. Trustee reserves for confirmation
argument on whether this is permissible.
3
 Ryan Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 362 (3d Cir. 1996) (citing Oneida Motor
Freight, Inc. v. United Jersey Bank (In re Oneida Motor Freight, Inc.), 848 F.2d 414 (3d Cir. 1988)).
4
    11 U.S.C. § 1125; see also Century Glove, Inc. v. First Am. Bank, 860 F.2d 94 (3d Cir. 1988).
5
    11 U.S.C. § 1125(a)(1).


                                                           4
                 Case 18-10601-MFW              Doc 3062        Filed 10/29/20        Page 5 of 15




A plan proponent must establish compliance with all of the requirements of §1129(a), and

bears the burden of proof.6

           13.      Providing adequate information under section 1125 is one of the requirements

for plan confirmation under section 1129. 7 But a court cannot approve a disclosure statement

if the plan it describes contains terms that are patently unconfirmable on their face. 8 Here, the

Disclosure Statement does not provide adequate information because parts of the Disclosure

Statement describe Plan provisions that are unconfirmable. The Plan is based on

impermissible non-consensual releases of both the Debtors and of non-Debtor third parties,

and provides a bankruptcy discharge in violation of the Bankruptcy Code—not only to the

Debtors, but to that same host of non-Debtors.

             a. The Plan is not confirmable because its release provisions are unreasonable
                and non-consensual.

           14.      Under the Plan’s proposed terms, creditors cannot opt out of any of the Plan’s

releases, either of the Debtors or of a broad array of non-Debtor third parties. The definition

of Released Party(ies) and Releasing Party(ies) are:

           1.94 Released Party(ies): (i) the Debtors, the Estates, Non-Debtor Affiliates, Non-
           Debtor Additional Affiliates, the Former Representatives and the Insurance
           Companies; (ii) professionals of firms specified in Schedule 1 to the Plan; and (iii)
           each such persons’ or entities’ current and former officers, directors and board
           representatives, predecessors, successors, assigns, insiders, subsidiaries, Affiliates,
           principals, equity holders, members, trustees, partners, managers, employees, agents,
           members of any boards or similar bodies of such persons, advisory board members,
           financial advisors, attorneys, insurers, reinsurers, accountants, investment bankers,
           consultants, representatives, and other professionals, and such persons’ respective
           heirs, executors, estates, and nominees, in each case, in their capacity as such, or any
           other person who rendered services for, or provided goods to, any of the Debtors,
           with respect to liability for the actions or inactions of the Former Representatives, the

6
    See 11 U.S.C. § 1129(a); In re Genesis Health Ventures, Inc., 266 B.R. 591 (Bankr. D. Del. 2001).
7
    See 11 U.S.C. 1129(a)(2); In re PWS Holding Corp., 228 F.3d 224, 248 (3d Cir. 2000).
8
    See In re Quigley Co., 377 B.R. 110, 115 (Bankr. S.D.N.Y. 2007).


                                                           5
             Case 18-10601-MFW           Doc 3062      Filed 10/29/20     Page 6 of 15




       Debtors, the Estate, Non-Debtor Affiliates, Non-Debtor Additional Affiliates, or the
       Insurance Companies; provided, however, those persons or entities who fall within
       subparagraph (iii) (other than persons or entities specified in subparagraphs (i) and
       (ii)) are not released with respect to their own actions related to Sexual Misconduct
       Claims, regardless of their relationship with the Former Representatives, the Debtors,
       the Estates, Non-Debtor Affiliates, Non-Debtor Additional Affiliates, or the Insurance
       Companies, to the extent such action constitutes aiding, abetting or conspiracy to
       prevent the disclosure of or to cover up any Sexual Misconduct Claim (each a “Non-
       Released Party”).

       1.95 Releasing Party(ies): The Debtors, the Estates, the Non-Debtor Affiliates, the
       Former Representatives, the UCC, the Insurance Companies, and all Holders of
       Claims and Interests.

       15.     Other relevant definitions include:

       1.72 Non-Debtor Additional Affiliates: The Debtors’ former non-debtor affiliates,
       including Scary Movie 4 LLC; Derailed SPV, LLC; Mrs. Henderson Presents SPV,
       LLC; The Matador SPV, LLC; Breaking and Entering SPV, LLC; Come Drink With
       Me SPV, LLC; SPV Film Distribution LLC; Butler Films LLC; Kristy Films LLC;
       and TWC Gold SPV, LLC.

       1.73 Non-Debtor Affiliates: The Debtors’ non-debtor affiliates, including The
       Weinstein Company (UK) Ltd.; Tulip Fever Films Limited; Current Films UK
       Limited; and MarcoThree, LLC.

       1.47 Former Representatives: Robert Weinstein, Tarak Ben Ammar, James Dolan,
       Frank Gil, David Glasser, Richard Koenigsberg, Marc Lasry, Lance Maerov, Jeff
       Sackman, Tim Sarnoff, Barbara Schneeweiss, Paul Tudor Jones, and Dirk Ziff. The
       definition of Former Representatives does not include Harvey Weinstein.

       1.44 Exculpated Parties: Each of (i) the Debtors, and any of their respective
       successors or assigns, and any of their respective Representatives; (ii) the Committee,
       its members and any of their respective Representatives; (iii) the Released Parties and
       any of their respective Representatives; and (iv) Proposed Class Plaintiffs’ Counsel
       and any of their respective Representatives.

       16.     Under the Plan’s release provisions, the Debtors are releasing themselves (in

addition to releasing all of the Released Parties), the Committee is releasing the Released

Parties on behalf of itself and also on behalf of all holders of claims and interests, and there

are broad releases between and among other third parties. Holders of Sexual Misconduct

Claims may opt in to releasing Harvey Weinstein at some point in the future but are not told

                                                  6
                 Case 18-10601-MFW                Doc 3062        Filed 10/29/20           Page 7 of 15




how or when they might do so—only that failure to opt in will reduce their distribution by

75%. Otherwise, there is no ability whatsoever for any party to opt out of the releases, not

even by filing an objection to confirmation. These are all material defects in the Plan. The

Plan is unconfirmable because under Third Circuit law, third-party releases of non-debtors

are permissible only to the extent that the releasing parties give affirmative consent. Further,

the Debtors must establish that, notwithstanding §524(e), the Debtors can release non-debtor

entities. They have done neither.

           17.      Decisions in this District are in accord that third-party releases of non-debtors

should be allowed only to the extent the releasing parties have given affirmative consent. 9 In

Washington Mutual this Court held that “any third party release is effective only with respect

to those who affirmatively consent to it by voting in favor of the Plan and not opting out of

the third party releases.”10 The Court clarified that merely having an opt out mechanism is

not enough, holding that an “opt out mechanism is not sufficient to support the third party

releases . . . particularly with respect to parties who do not return a ballot (or are not entitled

to vote in the first place)” and that “failing to return a ballot is not a sufficient manifestation

of consent to a third party release.”11

           18.      There are several recent (some unpublished) decisions by this Court that

follow Washington Mutual and its predecessors and agree that parties must affirmatively



9
  See In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D. Del. 2011). See also In re Coram Healthcare
Corp., 315 B.R. 321, 335 (Bankr. D. Del. 2004)(holding that the “Trustee (and the Court) do not have the power
to grant a release of the Noteholders on behalf of third parties,” and that such release must be based on consent
of the releasing party); In re Exide Technologies, 303 B.R. 48, 74 (Bankr. D. Del. 2003)(approving releases
which were binding only on those creditors and equity holders who accepted the terms of the plan); In re Zenith
Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999)(release provision had to be modified to permit third
parties’ release of non-debtors only for those creditors who voted in favor of the plan).
10
     Id. at 355 (emphasis added).
11
     Id., citing In re Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999).


                                                             7
                 Case 18-10601-MFW               Doc 3062        Filed 10/29/20        Page 8 of 15




consent to a third party release. In Emerge Energy Services LP,12 Judge Owens ruled that

consent to a third-party release “cannot be inferred by the failure of a creditor or equity

holder to return a ballot or Opt-Out Form.” Judge Owens reached this conclusion even

though the opt-out forms in that case provided conspicuous notice of how to opt-out and the

implication of the failure to do so. The Court also rejected the Debtor’s argument that

inferred consent from “silence” should be approved as typical, customary, and routine. The

Court held that it could not, “on the record before it[,] find that the failure of a creditor or

equity holder to return a ballot or Opt-Out Form manifested their intent to provide a release.

Carelessness, inattentiveness, or mistake are three reasonable alternative explanations.” 13

           19.      The Court’s recent unpublished rulings in In re Juno USA, LP,14 and in

Fizzics, Inc.,15 follow and confirm the Emerge ruling. In Juno, this Court ruled that with

respect to plan releases and exculpations, notwithstanding any conflicting language in the

Plan, only those parties who have affirmatively consented to the proposed third party releases

by voting on the Plan and not opting out of the releases are bound by those releases. In

Fizzics, the debtors’ plan of reorganization provided for a distribution to be made to general

unsecured creditors. The third party releases were to be deemed to be given by all holders of

claims and equity interests, except for those who had timely submitted a ballot on which they

opted out of such releases, or, for those who did not receive a ballot, submitted a “written

notice” before the plan objection deadline.16 At confirmation, the Court limited those who


12
     2019 WL 7634308, Case No. 19-11563 (Bankr. D. Del, Dec. 5, 2019).
13
  See id. at *18; accord, In re Washington Mutual, Inc., 442 B.R. 314, 355 (Bankr. D. Del. 2011), and other
cases cited therein.
14
     Case No. 19-12484-MFW (March 25, 2020; D.I. 315).
15
     Case No. 19-10545 (Bankr. D. Del.) (KBO).
16
     See First Amended Plan of Reorganization in Fizzics, D.I. 123, § VIII.F (Dec. 16, 2019).


                                                            8
               Case 18-10601-MFW               Doc 3062        Filed 10/29/20        Page 9 of 15




would be deemed to give the third party releases to creditors who had actually voted on the

plan, either to accept or reject, and did not check the opt-out box. 17

         20.      The Debtors can, at this stage of the plan process, change their proposed

voting procedures to provide parties the ability to opt out of the proposed releases. As

drafted, however, they run afoul of Washington Mutual and other cases discussed above.

Unsecured creditors will get little (if anything), and in exchange must release an enormous

list of parties with the barest (if any) connection to the bankruptcy cases, with no ability to

say no. Tort claimants, although they may receive a recovery (how much they will recover is

undisclosed), must also release that same host of parties with no ability to opt out. While the

Debtors may argue that the insurance companies and former directors and officers are

contributing significant value to the Plan process, there is no evidence whatsoever that the

majority of the other “Released Parties”—which, for example, would include a release of

former Debtor affiliates that did not file for bankruptcy and those companies’ current and

former directors, officers, lawyers, and accountants—have contributed anything of value to

the reorganization. All of the releases are nonconsensual, overly broad, and render the Plan

patently unconfirmable.




17
  See Fizzics confirmation order, D.I. 144, ¶ 8, (Jan 24, 2020). But see In re Indianapolis Downs, LLC, 486 B.
R. 286, 304-05 (Bankr. D. Del. 2013) and In re Spansion, Inc., 426 B.R. 114, 144 (Bankr. D. Del 2010).
However, in neither of those two cases, did the plan propose that third party releases be given by parties who
are deemed to reject the plan. See Indianapolis Downs, 486 B.R. at 304-05. In In re Spansion, Inc., 426 B.R.
114 (Bankr. D. Del 2010), while the Court held that affirmative consent was not required, but only as to releases
being given by unimpaired classes, who were “being paid in full.” Id. at 144. In fact, in Spansion, the Court
determined that non-consensual releases being deemed to be given by parties who were not receiving any
distribution under the plan did not pass muster under applicable law. See Id. at 145.


                                                          9
                Case 18-10601-MFW           Doc 3062       Filed 10/29/20        Page 10 of 15




          21.     In determining whether a debtor can release non-debtor entities

notwithstanding § 524(e) of the Code, the Court should consider the five factors set forth in

In re Zenith Elecs. Corp.,18 Those factors are as follows:

                  1.   identity of interests between debtor and non-debtor releasee, so that a suit
                       against the non-debtor will deplete the estate’s resources (e.g., due to a
                       debtor’s indemnification of a non-debtor);

                  2.   substantial contribution to the plan by the non-debtor;

                  3.   necessity of release to the reorganization;

                  4.   overwhelming acceptance of plan and release by creditors; and

                  5.   payment of all or substantially all of the claims of the creditors and interest
                       holders under the plan.

     Tribune 464 B.R. at 186 (citing Washington Mutual, 442 B.R. at 346 (citing Zenith, 241

     B.R. at 110)). “The factors are neither exclusive nor conjunctive requirements, but simply

     provide guidance in the Court’s determination of fairness.” Tribune 464 B.R. at 186 (citing

     Washington Mutual, 442 B.R. at 346).

          22.     In the present cases, neither the Plan nor the Disclosure Statement address

whether any of the Zenith factors are met for an overwhelming percentage of the Released

Parties. While it may be that the Debtors can meet their burden of proof that their insurance

companies have contributed value, they cannot at all show that, for example, the accountants

of their formerly related companies have provided anything This failure renders the Plan, as

proposed, unconfirmable.




18
  241 B.R. 92, 110 (Bankr. D. Del 1999), and In re Master Mortgage Inv. Fund, Inc., 168 B.R. 930, 937-38
(Bankr. W. D. Mo. 1994). See also In re Tribune Company, 464 B.R. 126 (Bankr. D. Del. 2011)(Carey, J.);
Washington Mutual, 442 B.R. at 346; In re Spansion, Inc., 426 B.R. 114, 142-43, n. 47 (Bankr. D. Del
2010)(Carey, J.); In re Coram Healthcare Corp., 315 B.R. 321, 335 (Bankr. D. Del. 2004)(Walrath, J).


                                                      10
             Case 18-10601-MFW          Doc 3062       Filed 10/29/20      Page 11 of 15




         b. The Plan is not confirmable because it provides a discharge to a liquidating
            corporate debtor.

       23.      A chapter 11 plan may not be confirmed unless the Court can find that the

plan complies with all the provisions of 11 U.S.C. § 1129(a), which includes a requirement

that the plan comply with applicable Bankruptcy Code provisions. In a liquidating plan

scenario, that means that the plan must comply with §§ 1123 and 1141. Section

1123(b)(3)(A) allows a plan proponent to propose: “…the settlement or adjustment of any

claim or interest belonging to the debtor or to the estate.” Then, § 1141(d)(3) states:

       The confirmation of a plan does not discharge a debtor if-

                (A) the plan provides for the liquidation of all or substantially all of the
                property of the estate;

                (B) the debtor does not engage in business after consummation of the plan;
                and

                (C) the debtor would be denied a discharge under Section 727(a) of this title if
                the case were a case under chapter 7 of this title.

       24.      In a liquidation case, §727(a)(1) allows only an individual, not a corporation,

to receive a discharge. Here, the plan proposes a liquidation, the Debtors are not in business

now, and are corporations. Each of §1141’s elements are met. But the Plan nonetheless

provides the functional equivalent of a discharge.

       25.      Each of the following plan sections provides some form of discharge, either to

the Debtors or to non-Debtor third parties:

             a. 3.10.2 (priority claims discharged);

             b. 3.11.2 (secured tax claims discharged);

             c. 3.14.2 (general unsecured claims discharged);

             d. 3.15 (intercompany claims discharged);



                                                  11
               Case 18-10601-MFW              Doc 3062        Filed 10/29/20        Page 12 of 15




               e. 3.4 (a withdrawal of a Sexual Misconduct Claim irrevocably discharges that

                  claim);

               f. 5.2 (tort claims discharged);

               g. 5.4 (same);

               h. 5.5 (non-released parties’ contribution claims discharged);

               i. 5.6 (Liquidation Trust in full satisfaction and discharge of unsecured claims);

               j. 7.2 (discharge of the Debtors and all of the Released Parties);

               k. 7.2.2 (Committee, on behalf of its members and all holders of Claims and

                  Interests, discharges the Debtors and Released Parties);

               l. 7.2.3 (discharge of Harvey Weinstein); 19 and

               m. 7.2.4 (additional discharges in the settlement agreement).

         26.      Under the relevant definitions, the Debtors are both Released Parties and

Releasing Parties. Thus, they are giving themselves an indirect discharge by discharging and

releasing claims against themselves. Thus, the Plan appears to be an attempt to rewrite the

Bankruptcy Code to give not only the Debtors a discharge to which they are not entitled, but

to also provide bankruptcy discharges to the almost unlimited parties included in the

definition of “Released Parties.” A plan cannot rewrite the Bankruptcy Code. 20 A debtor

may not do by indirection what it cannot do directly. Section 105 of the Bankruptcy Code

may not be used to override explicit mandates of the Bankruptcy Code. “That is simply an

application of the axiom that a statute’s general permission to take actions of a certain type


19
  To the extent claimants opt in to this release, they are providing a bankruptcy discharge to Harvey Weinstein,
even though he has not filed a bankruptcy case.
20
   See In re Beyond.com, 289 Bankr. 138 (Bankr. N.D. CA. 2003). See also In re South Canaan Cellular
Investments, Inc., 427 B.R. 44 (Bankr. E.D. Pa. 2010); In re Repurchase Corporation, 2008 WL 4379035 (N.D.
Ill. 2008).


                                                         12
                  Case 18-10601-MFW               Doc 3062         Filed 10/29/20          Page 13 of 15




must yield to a specific prohibition found elsewhere.” 21 There is no provision in the

Bankruptcy Code permitting creditors to vote on whether a non-individual liquidating debtor

is entitled to a discharge. So here, the attempt to invoke §1123 to otherwise circumvent the

provisions of Chapter 11 and § 1141(d)(3) is inappropriate. The Plan does not satisfy the

requirements of Bankruptcy Code Section 1129(a) and is not confirmable.

              c. The Plan is not confirmable because it contains additional, objectionable
                 provisions.

            27.      Without waiving the right to raise further issues at confirmation, the U.S.

Trustee hereby gives notice of several problematic provisions that could ultimately make the

Plan unconfirmable. First, the Plan definition of “Exculpated Parties” extends to a broad

group of non-fiduciaries and is not time-delimited, both of which are contrary to the rulings

of the Delaware bankruptcy bench. Second, the Committee is providing releases on behalf of

all holders of claims and interests, with no explanation of its authority to do so. Third, the

Plan imposes a minimum distribution threshold of $100 and provides no information, given

the anticipated 2% distribution to general unsecured creditors, of how many creditors might

be affected by this provision and why it is appropriate. Third, the proposed trustees are not

required to obtain a bond, which exposes the creditors for which they are fiduciaries to

unacceptable risk of loss. Fourth, the Plan provides for substantive consolidation with no

evidence that the Debtors were so intertwined that creditors treated them as one entity. Fifth,

the Plan purports to act as a settlement under Rule 9019, but does not address the five factors

set forth in In re Martin,22 and does not explain how release provisions, which are to be


21
  This principle was most recently restated by the Supreme Court in Law v. Siegel, 571 U.S. 415, 421 (2014).
See also RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639 (2012).
22
     In re Martin, 91 F. 3d 389 (3rd Cir. 1996). The factors are: “(1) the probability of success in litigation; (2) the


                                                              13
               Case 18-10601-MFW               Doc 3062         Filed 10/29/20         Page 14 of 15




addressed under §1129, can be approved under 9019. Finally, section 346 does not entitle the

Debtors to an injunction against all taxing authorities.

  V.       Reservation of Rights

         28.      The U.S. Trustee leaves the Debtors to their burden of proof and reserves any

and all rights, remedies and obligations to, inter alia, complement, supplement, augment,

alter and/or modify this objection, file an appropriate Motion and/or conduct any and all

discovery as may be deemed necessary or as may be required and to assert such other

grounds as may become apparent upon further factual discovery. The U.S. Trustee also

reserves all rights with respect to plan confirmation issues until the objection deadline for the

same.

         VI.      Conclusion

         29.      The Disclosure Statement does not provide adequate information because the

plan it describes is patently unconfirmable. The Plan contains impermissible, overly broad,

and non-consensual debtor and third-party releases. The Disclosure Statement should not be

approved.




likely difficulties in collection; (3) the complexity of the litigation involved, and the expense, inconvenience
and delay necessarily attending it; and (4) the paramount interest of the creditors.” 91 F.3d at 393 (citations
omitted).

                                                          14
           Case 18-10601-MFW           Doc 3062       Filed 10/29/20    Page 15 of 15




       WHEREFORE, the U.S. Trustee requests that this Court issue an order denying

approval of the solicitation procedures motion, denying approval of the proposed disclosure

statement, and granting such other relief as this Court deems appropriate, fair and just.



Dated: October 29, 2020

                                      Respectfully submitted,

                                      ANDREW R. VARA
                                      UNITED STATES TRUSTEE, REGIONS 3 AND 9

                                      By:    /s/ Hannah Mufson McCollum

                                      Hannah Mufson McCollum
                                      Jane M. Leamy (#4113)
                                      Trial Attorneys
                                      J. Caleb Boggs Federal Building
                                      844 King Street, Suite 2207, Lockbox 35
                                      Wilmington, DE 19801
                                      Telephone: (302) 573-6491
                                      hannah.mccollum@usdoj.gov
                                      jane.m.leamy@usdoj.gov




                                                 15
